            Case 1:21-cv-06029-LGS Document 4 Filed 09/13/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


KELLY TOYS HOLDINGS, LLC,
                                                       21-cv-6029 (LGS)
Plaintiff

v.
                                                        xxxxxxxxxxxxxxx
                                                        [PROPOSED]
BAODING MI XIAOMEI TRADING CO.,                     UNSEALING ORDER
LTD., DONGGUAN GAODENBAO TOYS
CO., LTD., DONGGUAN JOY SUM TOYS
MANUFACTURING              CO.,LTD.,
DONGGUAN MITO TECHNOLOGY CO.,
LTD., DONGGUAN NANSEN PLUSH
TOYS CO., LTD., DONGGUAN QINGYU
ELECTRONIC TECHNOLOGY CO., LTD.,
DONGGUAN       WOODFIELD      BABY
PRODUCTS      COMPANY      LIMITED,
DONGGUAN YIKANG PLUSH TOYS CO.,
LTD., FOREIGNERS STORE, FOSHAN
NALU       APPAREL    CO.,     LTD.,
GUANGDONG JINYANG CHILDREN'S
PRODUCTS INDUSTRIAL CO., LTD.,
GUANGZHOU EPSILON IMPORT AND
EXPORT CO., LTD., GUANGZHOU
HAPPY ISLAND TOYS CO., LTD., HIGH
HOPE      INTERNATIONAL      GROUP
JIANGSU CHAMPION HOLDINGS LTD.,
HUNAN      UYEAH   INTERNATIONAL
TRADE CO., LTD., JINHUA HAIRONG


                                         1
       Case 1:21-cv-06029-LGS Document 4 Filed 09/13/21 Page 2 of 3




IMPORT AND EXPORT CO., LTD.,
LIANYUNGANG HONGWEN TOYS CO.,
LTD., LONG WAY WOODEN TOYS &
CRAFTS CO., LTD., NANJING UNICO
INTERNATIONAL TRADE CO., LTD.,
NANNING      HUAHANG       YIGOU   E-
COMMERCE CO., LTD., NANTONG
OPERA IMP.& EXP. CO., LTD., NINGBO
YIMA IMPORT AND EXPORT CO., LTD.,
PEACEFUL (GUANGZHOU) IMPORT
AND EXPORT CO., LTD., QINGDAO
AODING INDUSTRY AND TRADE
CO.,LTD,    QINGDAO     HONGWUYUE
INDUSTRY AND TRADE CO., LTD.,
QINGDAO QUNZE TOYS CO., LTD.,
QUANZHOU GUANGHE MINGLIANG
TRADING CO., LTD., QUANZHOU
HUAERFEIYA                ELECTRONIC
COMMERCE CO., LTD., SALVATORE
STORE, SHANDONG PEACH TOWN
TOYS & GIFTS CO., LTD., SHANGHAI
KEDI TOYS CO., LTD., SHANGHAI NOVA
INDUSTRIAL CO., LTD., SHANGHAI
QIANJIU     TRADING      CO.,    LTD.,
SHENZHEN HUASHUNCHANG TOYS
CO., LTD., SHENZHEN LEVIN PLUSH
TOYS CO., LTD., SHENZHEN MINA
TECHNOLOGY            CO.,       LTD.,
SHIJIAZHUANG QUNZE TRANING CO.,
LTD., SUZHOU MYGREEN TEXTILES
CO., LTD., THE ROAD TO HAPPINESS
STORE, TOY ENCYCLOPEDIA STORE,
VANCI STORE, YANCHENG LANYI
INTERNATIONAL TRADING CO., LTD.,
YANCHENG TRUST TOYS CO., LTD.,
YANGZHOU CAISHENG HANDICRAFT
PRODUCT CO., LTD., YANGZHOU DIXIN
TOY STORE, YANGZHOU HAITONG
TEXTILE     PRODUCTS       CO.,  LTD.,
YANGZHOU HOBBY IMPORT & EXPORT
CO., LTD., YANGZHOU JIJIA TOYS CO.,
LTD., YANGZHOU LERDDY TOYS &
GIFTS CO., LTD., YANGZHOU MARISA
TOY GIFTS CO., LTD., YANGZHOU
RONGJIANG LIANGPIN TOY CO., LTD.,
YANGZHOU TAY CHAIN IMPORT &


                                         2
          Case 1:21-cv-06029-LGS Document 4 Filed 09/13/21 Page 3 of 3




 EXPORT CO., LTD, YANGZHOU YIJIANG
 PRODUCT     TRADING     CO.,   LTD.,
 YANGZHOU      YOUPU     HOUSEHOLD
 PRODUCTS CO., LTD., YANGZHOU
 YUANJIA     CRAFTS     CO.,    LTD.,
 YANGZHOU      YURUI     HOUSEHOLD
 PRODUCTS CO., LTD., YIWU GALORE
 ACCESSORIES CO., LTD., YIWU JIANYU
 E-COMMERCE FIRM, YIWU JINBIAO
 TEXTILE CO., LTD., YIWU LENORA
 TRADING CO., LTD., YIWU NIULUO
 TRADE FIRM, YIWU QUANFA IMPORT &
 EXPORT COMPANY LIMITED, YIWU
 YIZHOU TRADING CO., LTD. and YIWU
 ZHENGZHI QIN TRADING FIRM,

 Defendants

       WHEREAS the Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

             5th day of ____________,
SIGNED this _____        August                 12:53 __.m.
                                      2021, at _______ p
New York, New York




                                                3
